


110 HR 6207 IH: American-Made Energy and

U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6207
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2008
			Mr. Akin introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Rules, and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To develop American energy independence, lower gas
		  prices, and open reliable national sources of energy.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the $150 Barrel Energy Extortion
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Title I—Refineries
					Sec. 101. Issuance of guidance.
					Sec. 102. Tax-exempt financing of domestic use oil refinery
				facilities.
					Sec. 103. Designation and availability of Federal lands for oil
				and natural gas refineries.
					Title II—Nuclear
					Sec. 201. Incentives for innovative technologies.
					Sec. 202. Standby support for certain nuclear plant
				delays.
					Sec. 203. Authorization for Nuclear Power 2010
				Program.
					Sec. 204. Domestic manufacturing base for nuclear components
				and equipment.
					Sec. 205. Nuclear energy workforce.
					Sec. 206. Investment Tax Credit for Investments in Nuclear
				Power Facilities.
					Sec. 207. National Nuclear Energy Council.
					Sec. 208. Temporary Spent Nuclear Fuel Storage
				Agreements.
					Sec. 209. Confidence in availability of waste
				disposal.
					Title III—Drilling
					Subtitle A—Tax provisions
					Sec. 301. Credit for producing fuel from nonconventional
				sources to apply to gas produced onshore from formations more than 15,000 feet
				deep.
					Sec. 302. Tax credit for carbon dioxide captured from
				industrial sources and used in enhanced oil and natural gas
				recovery.
					Subtitle B—Termination of congressional moratoria on oil and
				gas development on the outer Continental Shelf
					Sec. 311. Termination of laws prohibiting expenditures for oil
				and natural gas leasing and preleasing activities regarding areas of the outer
				continental shelf.
					Subtitle C—Oil and gas development on the Coastal Plain of
				Alaska
					Sec. 321. Short title.
					Sec. 322. Definitions.
					Sec. 323. Leasing program for lands within the Coastal
				Plain.
					Sec. 324. Lease sales.
					Sec. 325. Grant of leases by the Secretary.
					Sec. 326. Lease terms and conditions.
					Sec. 327. Coastal plain environmental protection.
					Sec. 328. Expedited judicial review.
					Sec. 329. Federal and State distribution of
				revenues.
					Sec. 330. Rights-of-way across the Coastal Plain.
					Sec. 331. Conveyance.
					Sec. 332. Local government impact aid and community service
				assistance.
					Title IV—Effective date
					Sec. 401. Effective date.
				
			IRefineries
			101.Issuance of
			 guidanceThe Secretary of the
			 Treasury shall, not later than 60 days after the effective date of this Act,
			 prescribe the regulations described in paragraph (1) of section 179C(b) of the
			 Internal Revenue Code of 1986 (relating to election to expense certain
			 refineries).
			102.Tax-exempt
			 financing of domestic use oil refinery facilities
				(a)In
			 general
					(1)Treatment as
			 exempt facility bondSubsection (a) of section 142 of the
			 Internal Revenue Code of 1986 (relating to exempt facility bond) is amended by
			 striking or at the end of paragraph (14), by striking the period
			 at the end of paragraph (15) and inserting , or, and by
			 inserting at the end the following new paragraph:
						
							(16)domestic use oil
				refinery
				facilities.
							.
					(2)Domestic use oil
			 refinery facilitiesSection 142 of such Code is amended by adding
			 at the end the following new subsection:
						
							(n)Domestic use oil
				refinery facilities
								(1)In
				generalFor purposes of subsection (a)(16), the term
				domestic use oil refinery facility means any facility in the
				United States—
									(A)which processes
				liquid fuel from crude oil, and
									(B)all of the output
				of which it is reasonably certain ultimate consumption will occur in the United
				States.
									(2)Election to
				terminate tax-exempt bond financing by certain refineriesIn the case of a facility financed with
				bonds which would cease to be tax-exempt by reason of the failure to meet the
				domestic use requirement of this subsection, rules similar to the rules of
				subsection (f)(4) shall apply for purposes of this
				section.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the effective date of this Act.
				103.Designation and
			 availability of Federal lands for oil and natural gas refineries
				(a)DesignationWithin
			 18 months after the effective date of this Act, the President shall designate
			 at least ten sites on Federal lands that are suitable for the siting of an oil
			 refinery or natural gas refinery (or both).
				(b)Availability of
			 landsWithin 24 months after the effective date of this Act, the
			 President shall make each site designated under subsection (a) available to the
			 private sector for construction of an oil refinery or natural gas refinery (or
			 both), as appropriate.
				IINuclear
			201.Incentives for
			 innovative technologies
				(a)Definition of
			 project costSection 1701 of the Energy Policy Act of 2005 (42
			 U.S.C. 16511) is amended by adding at the end the following new
			 paragraph:
					
						(6)Project
				costThe term project cost means all costs
				associated with the development, planning, design, engineering, permitting and
				licensing, construction, commissioning, start-up, shakedown and financing of
				the facility, including but not limited to reasonable escalation and
				contingencies, the cost of and fees for the guarantee, reasonably required
				reserve funds, initial working capital and interest during
				construction.
						.
				(b)Terms and
			 conditionsSection 1702(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16512(b)) is amended to read as follows:
					
						(b)Specific
				appropriation or contribution
							(1)In
				generalNo guarantee shall be made unless—
								(A)an appropriation
				for the cost has been made;
								(B)the Secretary has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury; or
								(C)a combination of
				subparagraphs (A) and (B) has been made, that when combined is sufficient to
				cover the cost of the obligation.
								(2)Relation to
				other lawsSection 504(b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c(b)) shall not apply to a loan guarantee made in accordance
				with paragraph
				(1)(B).
							.
				(c)AmountSection
			 1702(c) of the Energy Policy Act of 2005 (42 U.S.C. 16512(c)) is amended to
			 read as follows:
					
						(c)Amount
							(1)In
				generalSubject to paragraph (2), the Secretary shall guarantee
				100 percent of the obligation for a facility that is the subject of the
				guarantee, or a lesser amount if requested by the borrower.
							(2)LimitationThe
				total amount of loans guaranteed for a facility by the Secretary shall not
				exceed 80 percent of the total cost of the facility, as estimated at the time
				at which the guarantee is
				issued.
							.
				(d)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
					
						(2)AvailabilityFees
				collected under this subsection shall—
							(A)be deposited by
				the Secretary into a special fund in the Treasury to be known as the
				Incentives For Innovative Technologies Fund; and
							(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
							.
				202.Standby support
			 for certain nuclear plant delays
				(a)DefinitionsSection
			 638(a) of the Energy Policy Act of 2005 (42 U.S.C. 16014(a)) is amended as
			 follows:
					(1)By inserting the
			 following:
						
							(4)Full power
				operationThe term full power operation means
				whichever occurs first of—
								(A)the
				commercial operation date or the equivalent under the terms of
				the financing documents for such facility; or
								(B)operation of such
				facility at an average of 50 percent or greater of nameplate capacity over any
				consecutive 30-day period.
								(5)Increased
				project costsThe term increased project costs
				means the increased cost of constructing, commissioning, testing, operating, or
				maintaining a reactor prior to full-power operation incurred as a result of a
				delay covered by the contract, including but not limited to costs of
				demobilization and remobilization, increased costs of equipment, materials and
				labor due to delay (including idle time), increased general and administrative
				costs, and escalation costs for completing construction.
							(6)LitigationThe
				term litigation means adjudication in Federal, State, local, or
				tribal courts and administrative proceedings or hearings at or before Federal,
				State, local, or tribal agencies or administrative
				bodies.
							.
					(2)By redesignating
			 paragraph (4) as paragraph (7).
					(b)Contract
			 authoritySection 638(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16014(b)) is amended by striking paragraph (1) and inserting the
			 following:
					
						(1)In
				generalThe Secretary may enter into contracts under this section
				with sponsors of an advanced nuclear facility that cover at any one time
				outstanding a total of not more than 6 reactors, with the 6 reactors consisting
				of not more than 3 different reactor designs, in accordance with paragraph (2).
				In the event that any contract entered into under this section terminates or
				expires without a claim being paid by the Secretary thereunder, then the
				Secretary may enter into a new contract under this section in replacement or
				substitution for such
				contract.
						.
				(c)Covered
			 costsSection 638(d) of the Energy Policy Act of 2005 (42. U.S.C.
			 16014(d)) is amended by striking paragraphs (2) and (3) and inserting the
			 following:
					
						(2)CoverageIn
				the case of reactors that receive combined licenses and on which construction
				is commenced, the Secretary shall pay—
							(A)100 percent of the
				covered costs of delay that occur after the initial 30-day period of covered
				delay; but
							(B)not more than
				$500,000,000 per contract.
							(3)Covered debt
				obligationsDebt obligations covered under subparagraph (A) of
				paragraph (5) shall include but not be limited to debt obligations incurred to
				pay increased project
				costs.
						.
				(d)Dispute
			 resolutionSection 638 of the Energy Policy Act of 2005 (42
			 U.S.C. 16014) is amended as follows:
					(1)By inserting the
			 following:
						
							(f)Dispute
				resolutionAny controversy or claim arising out of or relating to
				any contract entered into under this section shall be determined by arbitration
				in Washington, DC, according to the then prevailing Commercial Arbitration
				Rules of the American Arbitration Association. A decision by the arbitrator or
				arbitrators shall be final and binding, and any court having jurisdiction may
				enter judgment on
				it.
							.
					(2)By redesignating
			 subsections (f), (g), and (h) as subsections (g), (h), and (i)
			 respectively.
					203.Authorization
			 for Nuclear Power 2010 ProgramSection 952(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16014) is amended by striking paragraphs (1) and (2) and
			 inserting the following:
				
					(1)In
				generalThe Secretary shall carry out a Nuclear Power 2010
				Program to position the Nation to start construction of new nuclear power
				plants by 2010 or as close to 2010 as achievable.
					(2)Scope of
				programThe Nuclear Power 2010 Program shall be cost-shared with
				the private sector and shall support the following objectives:
						(A)Demonstrating the
				licensing process for new nuclear power plants, including the Nuclear
				Regulatory Commission process for obtaining early site permits (ESPs), combined
				construction/operating licenses (COLs), and design certifications.
						(B)Conducting
				first-of-a-kind design and engineering work on at least two advanced nuclear
				reactor designs sufficient to bring those designs to a state of design
				completion sufficient to allow development of firm cost estimates.
						(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out the Nuclear Power 2010 Program:
						(A)$182,800,000 for
				fiscal year 2008.
						(B)$159,600,000 for
				fiscal year 2009.
						(C)$135,600,000 for
				fiscal year 2010.
						(D)$46,900,000 for
				fiscal year 2011.
						(E)$2,200,000 for
				fiscal year
				2012.
						.
			204.Domestic
			 manufacturing base for nuclear components and equipment
				(a)Establishment of
			 interagency working group
					(1)PurposesThe purposes of this subsection are—
						(A)to increase the
			 competitiveness of the United States nuclear energy products and services
			 industries;
						(B)to identify the
			 stimulus or incentives necessary to cause United States manufacturers of
			 nuclear energy products to expand manufacturing capacity;
						(C)to facilitate the
			 export of United States nuclear energy products and services;
						(D)to reduce the
			 trade deficit of the United States through the export of United States nuclear
			 energy products and services;
						(E)to retain and
			 create nuclear energy manufacturing and related service jobs in the United
			 States;
						(F)to integrate the
			 objectives in subparagraphs (A) through (E) in a manner consistent with the
			 interests of the United States, into the foreign policy of the United States;
			 and
						(G)to authorize funds
			 for increasing United States capacity to manufacture nuclear energy products
			 and supply nuclear energy services.
						(2)Establishment
						(A)There shall be
			 established an interagency working group that, in consultation with
			 representative industry organizations and manufacturers of nuclear energy
			 products, shall make recommendations to coordinate the actions and programs of
			 the Federal Government in order to promote increasing domestic manufacturing
			 capacity and export of domestic nuclear energy products and services.
						(B)The Interagency
			 Working Group shall be composed of—
							(i)the
			 Secretary of Energy, or the Secretary’s designee, who shall chair the
			 interagency working group and shall provide staff for carrying out the
			 functions of the interagency working group;
							(ii)representatives
			 of—
								(I)the Department of
			 Energy;
								(II)the Department of
			 Commerce;
								(III)the Department of
			 Defense;
								(IV)the Department of
			 the Treasury;
								(V)the Department of
			 State;
								(VI)the Environmental
			 Protection Agency;
								(VII)the United
			 States Agency for International Development;
								(VIII)the
			 Export-Import Bank of the United States;
								(IX)the Trade and
			 Development Agency;
								(X)the Small Business
			 Administration;
								(XI)the Office of the
			 United States Trade Representative; and
								(XII)other Federal
			 agencies, as determined by the President.
								(C)The heads of
			 appropriate agencies shall detail such personnel and furnish such services to
			 the interagency group, with or without reimbursement, as may be necessary to
			 carry out the group’s functions.
						(3)Duties of the
			 interagency working group
						(A)Not later than 6
			 months after the effective date of this Act, the interagency working group
			 established under paragraph (2)(A) shall identify the actions necessary to
			 promote the safe development and application in foreign countries of nuclear
			 energy products and services in order to—
							(i)increase
			 electricity generation from nuclear energy sources through development of new
			 generation facilities;
							(ii)improve the
			 efficiency, safety, and reliability of existing nuclear generating facilities
			 through modifications; and
							(iii)enhance the safe
			 treatment, handling, storage, and disposal of used nuclear fuel.
							(B)Not later than 6
			 months after the effective date of this Act, the interagency working group
			 shall identify mechanisms (including tax stimulus for investment, loans and
			 loan guarantees, and grants) necessary for United States companies to increase
			 their capacity to produce or provide nuclear energy products and services, and
			 to increase their exports of nuclear energy products and services. The
			 interagency working group shall identify administrative or legislative
			 initiatives necessary to—
							(i)encourage United
			 States companies to increase their manufacturing capacity for nuclear energy
			 products;
							(ii)provide technical
			 and financial assistance and support to small and mid-sized businesses to
			 establish quality assurance programs in accordance with domestic and
			 international nuclear quality assurance code requirements;
							(iii)encourage,
			 through financial incentives, private sector capital investment to expand
			 manufacturing capacity; and
							(iv)provide technical
			 assistance and financial incentives to small and mid-sized businesses to
			 develop the workforce necessary to increase manufacturing capacity and meet
			 domestic and international nuclear quality assurance code requirements.
							(C)Not later than 9
			 months after the effective date of this Act, the interagency working group
			 shall provide a report to Congress on its findings under subparagraphs (A) and
			 (B), including recommendations for new legislative authority where
			 necessary.
						(4)Trade
			 assistanceThe interagency working group shall encourage the
			 member agencies of the interagency working group to—
						(A)provide technical
			 training and education for international development personnel and local users
			 in their own country;
						(B)provide financial
			 and technical assistance to nonprofit institutions that support the marketing
			 and export efforts of domestic companies that provide nuclear energy products
			 and services;
						(C)develop nuclear
			 energy projects in foreign countries;
						(D)provide technical
			 assistance and training materials to loan officers of the World Bank,
			 international lending institutions, commercial and energy attaches at embassies
			 of the United States and other appropriate personnel in order to provide
			 information about nuclear energy products and services to foreign governments
			 or other potential project sponsors;
						(E)support, through
			 financial incentives, private sector efforts to commercialize and export
			 nuclear energy products and services in accordance with the subsidy codes of
			 the World Trade Organization; and
						(F)augment budgets
			 for trade and development programs in order to support pre-feasibility or
			 feasibility studies for projects that utilize nuclear energy products and
			 services.
						(5)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for purposes of carrying out this section $20,000,000 for
			 fiscal years 2008 and 2009.
					(b)Credit for
			 qualifying nuclear power manufacturingSubpart E of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code is amended by inserting
			 after section 48B the following new section:
					
						48C.Qualifying
				nuclear power manufacturing credit
							(a)In
				generalFor purposes of
				section 46, the qualifying nuclear power manufacturing credit for any taxable
				year is an amount equal to 20 percent of the qualified investment for such
				taxable year.
							(b)Qualified
				investment
								(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year—
									(A)which is either
				part of a qualifying nuclear power manufacturing project or is qualifying
				nuclear power manufacturing equipment,
									(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
										(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer,
										(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is allowable,
				and
									(D)which is placed in
				service on or before December 31, 2015.
									(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4)
				shall apply for purposes of this section.
								(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
								(c)DefinitionsFor
				purposes of this section—
								(1)Qualifying
				nuclear power manufacturing projectThe term qualifying
				nuclear power manufacturing project means any project which is designed
				primarily to enable the taxpayer to produce or test equipment necessary for the
				construction or operation of a nuclear power plant.
								(2)Qualifying
				nuclear power manufacturing equipmentThe term qualifying
				nuclear power manufacturing equipment means machine tools and other
				similar equipment, including computers and other peripheral equipment, acquired
				or constructed primarily to enable the taxpayer to produce or test equipment
				necessary for the construction or operation of a nuclear power plant.
								(3)ProjectThe
				term project includes any building constructed to house
				qualifying nuclear power manufacturing
				equipment.
								.
				(c)Conforming
			 amendments
					(1)Additional
			 investment creditSection 46 of such Code is amended—
						(A)by striking
			 and at the end of paragraph (3);
						(B)by striking the
			 period at the end of paragraph (4) and inserting , and;
			 and
						(C)by inserting after
			 paragraph (4) the following new paragraph:
							
								(5)the qualifying
				nuclear power manufacturing
				credit.
								.
						(2)Application of
			 section 49Subparagraph (C) of section 49(a)(1) of such Code is
			 amended by—
						(A)by striking
			 and at the end of clause (iii);
						(B)by striking the
			 period at the end of clause (iv) and inserting , and; and
						(C)by inserting after
			 clause (iv) the following new clause:
							
								(v)the basis of any
				property which is part of a qualifying nuclear power equipment manufacturing
				project under section
				48C.
								.
						(3)Table of
			 sectionsThe table of sections preceding section 46 of such Code
			 is amended by inserting after the item for section 48B the following new
			 line:
						
							
								Sec. 48C. Qualifying nuclear power
				manufacturing
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by
			 subsections (b) and (c) shall apply to property (1) the construction,
			 reconstruction, or erection of which of began after the effective date of this
			 Act, or (2) which was acquired by the taxpayer on or after the effective date
			 of this Act and not pursuant to a binding contract which was in effect on the
			 day prior to the effective date of this Act.
				205.Nuclear energy
			 workforceSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Workforce
				training
							(1)In
				generalThe Secretary of Labor, in cooperation with the Secretary
				of Energy, shall promulgate regulations to implement a program to provide
				workforce training to meet the high demand for workers skilled in the nuclear
				utility and nuclear energy products and services industries.
							(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the nuclear utility and nuclear energy products and services
				industries, and organized labor, concerning skills that are needed in those
				industries.
							(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, working in coordination with the Secretaries of Education
				and Energy $20,000,000 for each of fiscal years 2008 through 2012 for use in
				implementing a program to provide workforce training to meet the high demand
				for workers skilled in the nuclear utility and nuclear energy products and
				services
				industries.
							.
				206.Investment Tax
			 Credit for Investments in Nuclear Power Facilities
				(a)New credit for
			 nuclear power facilitiesSection 46 of the Internal Revenue Code
			 of 1986, as amended by this Act, is amended by—
					(1)striking
			 and at the end of paragraph (4);
					(2)striking the period
			 at the end of paragraph (5) and inserting , and; and
					(3)inserting after
			 paragraph (5) the following new paragraph:
						
							(6)the nuclear power
				facility construction
				credit.
							.
					(b)Nuclear power
			 facility construction creditSubpart E of part IV of subchapter A
			 of chapter 1 of such Code, as amended by this Act, is amended by inserting
			 after section 48C the following new section:
					
						48D.Nuclear power
				facility construction credit
							(a)In
				generalFor purposes of section 46, the nuclear power facility
				construction credit for any taxable year is 10 percent of the qualified nuclear
				power facility expenditures with respect to a qualified nuclear power
				facility.
							(b)When
				expenditures taken into account
								(1)In
				generalQualified nuclear power facility expenditures shall be
				taken into account for the taxable year in which the qualified nuclear power
				facility is placed in service.
								(2)Coordination
				with subsection (c)The amount which would (but for this
				paragraph) be taken into account under paragraph (1) with respect to any
				qualified nuclear power facility shall be reduced (but not below zero) by any
				amount of qualified nuclear power facility expenditures taken into account
				under subsection (c) by the taxpayer or a predecessor of the taxpayer (or, in
				the case of a sale and leaseback described in section 50(a)(2)(C), by the
				lessee), to the extent any amount so taken into account has not been required
				to be recaptured under section 50(a).
								(c)Progress
				expenditures
								(1)In
				generalA taxpayer may elect to take into account qualified
				nuclear power facility expenditures:
									(A)Self-constructed
				propertyIn the case of a qualified nuclear power facility which
				is a self-constructed facility, in the taxable year for which such expenditures
				are properly chargeable to capital account with respect to such facility,
				and
									(B)Acquired
				facilityIn the case of a qualified nuclear facility which is not
				self-constructed property, in the taxable year in which such expenditures are
				paid.
									(2)Special rules
				for applying paragraph (1)For purposes of paragraph (1):
									(A)Component parts,
				etcProperty which is not self-constructed property and which is
				to be a component part of, or is otherwise to be included in, any facility to
				which this subsection applies shall be taken into account in accordance with
				paragraph (1)(B).
									(B)Certain
				borrowing disregardedAny amount borrowed directly or indirectly
				by the taxpayer on a nonrecourse basis from the person constructing the
				facility for the taxpayer shall not be treated as an amount expended for such
				facility.
									(C)Limitation for
				facilities or components which are not self-constructed
										(i)In
				generalIn the case of a facility or a component of a facility
				which is not self-constructed, the amount taken into account under paragraph
				(1)(B) for any taxable year shall not exceed the amount which represents the
				portion of the overall cost to the taxpayer of the facility or component of a
				facility which is properly attributable to the portion of the facility or
				component which is completed during such taxable year.
										(ii)Carry-over of
				certain amountsIn the case of a facility or component of a
				facility which is not self-constructed, if for the taxable year—
											(I)the amount which
				(but for clause (i)) would have been taken into account under paragraph (1)(B)
				exceeds the limitation of clause (i), then the amount of such excess shall be
				taken into account under paragraph (1)(B) for the succeeding taxable year,
				or
											(II)the limitation of
				clause (i) exceeds the amount taken into account under paragraph (1)(B), then
				the amount of such excess shall increase the limitation of clause (i) for the
				succeeding taxable year.
											(D)Determination of
				percentage of completionThe determination under subparagraph
				(C)(i) of the portion of the overall cost to the taxpayer of the construction
				which is properly attributable to construction completed during any taxable
				year shall be made on the basis of engineering or architectural estimates or on
				the basis of cost accounting records. Unless the taxpayer establishes otherwise
				by clear and convincing evidence, the construction shall be deemed to be
				completed not more rapidly than ratably over the normal construction
				period.
									(E)No progress
				expenditures for certain prior periodsNo qualified nuclear
				facility expenditures shall be taken into account under this subsection for any
				period before the first day of the first taxable year to which an election
				under this subsection applies.
									(F)No progress
				expenditures for property for year it is placed in service,
				etcIn the case of any qualified nuclear facility, no qualified
				nuclear facility expenditures shall be taken into account under this subsection
				for the earlier of—
										(i)the
				taxable year in which the facility is placed in service, or
										(ii)the first taxable
				year for which recapture is required under section 50(a)(2) with respect to
				such facility, or for any taxable year thereafter.
										(3)Self-constructedFor
				purposes of this subsection—
									(A)The term
				self-constructed facility means any facility if it is reasonable
				to believe that more than half of the qualified nuclear facility expenditures
				for such facility will be made directly by the taxpayer.
									(B)A component of a
				facility shall be treated as not self-constructed if the cost of the component
				is at least 5 percent of the expected cost of the facility and the component is
				acquired by the taxpayer.
									(4)ElectionAn
				election shall be made under this section for a qualified nuclear power
				facility by claiming the nuclear power facility construction credit for
				expenditures described in paragraph (1) on a tax return filed by the due date
				for such return (taking into account extensions). Such an election shall apply
				to the taxable year for which made and all subsequent taxable years. Such an
				election, once made, may be revoked only with the consent of the
				Secretary.
								(d)Definitions and
				special rulesFor purposes of this section:
								(1)Qualified
				nuclear power facilityThe term qualified nuclear power
				facility means an advanced nuclear power facility, as defined in
				section 45J, the construction of which was approved by the Nuclear Regulatory
				Commission on or before December 31, 2013.
								(2)Qualified
				nuclear power facility expenditures
									(A)In
				generalThe term qualified nuclear power facility
				expenditures means any amount properly chargeable to capital
				account—
										(i)with respect to a
				qualified nuclear power facility;
										(ii)for which
				depreciation is allowable under section 168; and
										(iii)which are
				incurred before the qualified nuclear power facility is placed in service or in
				connection with the placement of such facility in service.
										(B)Pre-effective
				date expendituresQualified nuclear power facility expenditures
				do not include any expenditures incurred by the taxpayer before the effective
				date of the $150 Barrel Energy Extortion Act
				of 2008, unless such expenditures constitute less than 20 percent
				of the total qualified nuclear power facility expenditures (determined without
				regard to this subparagraph) for the qualified nuclear power facility.
									(3)Delays and
				suspension of construction
									(A)In
				generalFor purposes of applying this section and section 50, a
				nuclear power facility that is under construction shall cease to be treated as
				a facility that will be a qualified nuclear power facility as of the earlier
				of—
										(i)the date on which
				the taxpayer decides to terminate construction of the facility, or
										(ii)the last day of
				any 24 month period in which the taxpayer has failed to incur qualified nuclear
				power facility expenditures totaling at least 20 percent of the expected total
				cost of the nuclear power facility.
										(B)Authority to
				waiveThe Secretary may waive the application of clause (ii) of
				subparagraph (A) if the Secretary determines that the taxpayer intended to
				continue the construction of the qualified nuclear power facility and the
				expenditures were not incurred for reasons outside the control of the
				taxpayer.
									(C)Resumption of
				constructionIf a nuclear power facility that is under
				construction ceases to be a qualified nuclear power facility by reason of
				paragraph (2) and work is subsequently resumed on the construction of such
				facility—
										(i)the
				date work is subsequently resumed shall be treated as the date that
				construction began for purposes of paragraph (1), and
										(ii)if the facility
				is a qualified nuclear power facility, the qualified nuclear power facility
				expenditures shall be determined without regard to any delay or temporary
				termination of construction of the
				facility.
										.
				(c)Provisions
			 relating to credit recapture
					(1)Progress
			 expenditure recapture rules
						(A)Basic
			 rulesSubparagraph (A) of section 50(a)(2) of such Code is
			 amended to read as follows:
							
								(A)In
				generalIf during any taxable year any building to which section
				47(d) applied or any facility to which section 48D(c) applied ceases (by reason
				of sale or other disposition, cancellation or abandonment of contract, or
				otherwise) to be, with respect to the taxpayer, property which, when placed in
				service, will be a qualified rehabilitated building or a qualified nuclear
				power facility, as the case may be, then the tax under this chapter for such
				taxable year shall be increased by an amount equal to the aggregate decrease in
				the credits allowed under section 38 for all prior taxable years which would
				have resulted solely from reducing to zero the credit determined under this
				subpart with respect to such building or
				facility.
								.
						(B)Amendment to
			 excess credit recapture ruleSubparagraph (B) of section 50(a)(2)
			 of such Code is amended by—
							(i)inserting
			 or paragraph (2) of section 48D(b) after paragraph (2) of
			 section 47(b),
							(ii)inserting
			 or section 48D(b)(1) after section 47(b)(1);
			 and
							(iii)inserting
			 or facility after building.
							(C)Amendment of
			 sale and leaseback ruleSubparagraph (C) of section 50(a)(2) of
			 such Code is amended by—
							(i)inserting
			 or section 48D(c) after section 47(d); and
							(ii)inserting
			 or qualified nuclear power facility expenditures after
			 qualified rehabilitation expenditures.
							(D)CoordinationSubparagraph
			 (D) of section 50(a)(2) of such Code is amended by inserting or section
			 48D(c) after section 47(d).
						(d)No basis
			 adjustmentSection 50(c) of such Code is amended by inserting at
			 the end thereof the following new paragraph:
					
						(6)Nuclear power
				facility construction creditParagraphs (1) and (2) shall not
				apply to the nuclear power facility construction
				credit.
						.
				(e)Clerical
			 amendmentThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 for section 48C the following new item:
					
						
							Sec. 48D. Nuclear power facility
				construction
				credit.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures incurred and property placed in service in taxable years beginning
			 after the effective date of this Act.
				207.National
			 Nuclear Energy Council
				(a)In
			 general
					(1)The Secretary of
			 Energy shall establish a National Nuclear Energy Council (hereinafter the
			 Council).
					(2)The Council shall
			 be subject to the requirements of the Federal Advisory Committee Act (5 U.S.C.
			 Appendix 2).
					(b)PurposeThe
			 Council shall—
					(1)serve in an
			 advisory capacity to the Secretary of Energy regarding nuclear energy on
			 matters submitted to the Council by the Secretary of Energy; and
					(2)advise, inform,
			 and make recommendations to the Secretary of Energy, and represent the views of
			 the nuclear energy industry with respect to any matter relating to nuclear
			 energy.
					(c)Membership and
			 organization
					(1)The members of the
			 Council shall be appointed by the Secretary of Energy.
					(2)The Council may
			 establish such study and administrative committees as it may deem appropriate.
			 Study committees shall only assist the Council in preparing its advice,
			 information, or recommendations to the Secretary of Energy. Administrative
			 committees shall be formed solely for the purpose of assisting the Council or
			 its Chairman in the management of the internal affairs of the Council.
					(3)The officers of
			 the Council shall consist of a Chairman, a Vice Chairman, and such other
			 officers as may be approved by the Council. The Chairman and Vice Chairman must
			 be members of the Council and shall receive no compensation for service as
			 officers of the Council.
					(4)The Secretary of
			 Energy shall be Cochairman of the Council. If the Secretary of Energy
			 designates a full-time, salaried official of the Department of Energy as his
			 alternate, such alternate may exercise any duties of the Secretary of Energy
			 and may perform any function on the Council otherwise reserved for the
			 Secretary of Energy.
					(5)The Chairman and
			 the Vice Chairman shall be elected by the Council at its organizational meeting
			 to serve until their successors are elected at the next organizational meeting
			 of the Council.
					(d)Meetings
					(1)Regular meetings
			 of the Council shall be held at least twice each year at times determined by
			 the Chairman and approved by the Government Cochairman.
					(2)No meeting of the
			 Council shall be held unless the Government Cochairman approves the agenda
			 thereof, approves the calling thereof, and is present thereat.
					(3)The time and place
			 of all Council meetings shall be given general publicity and such meetings
			 shall be open to the public.
					(e)Studies by the
			 council
					(1)The Council may
			 establish study committees to prepare reports for the consideration of the
			 Council pursuant to requests from the Secretary of Energy for advice,
			 information, and recommendations.
					(2)The Secretary of
			 Energy or a full-time employee of the Department of Energy designated by the
			 Secretary shall be the Cochairman of each study committee.
					(3)The members of
			 study committees shall be selected from the Council membership on the basis of
			 their training, experience, and general qualifications to deal with the matters
			 assigned.
					208.Temporary Spent
			 Nuclear Fuel Storage Agreements
				(a)Authorization
			 and locationThe Secretary of Energy (in this section referred to
			 as the Secretary) is authorized to initiate spent nuclear fuel
			 storage agreements as provided in this section.
					(1)No later than 180
			 days from the effective date of this Act, representatives of a community may
			 submit written notice to the Secretary that the community is willing to host a
			 temporary spent nuclear fuel storage facility within its jurisdiction.
					(2)Within 90 days of
			 the receipt of the notification under paragraph (1), the Secretary shall
			 determine whether the identified site is suitable for a temporary storage
			 facility. In determining the site’s suitability, the Secretary shall evaluate
			 technical feasibility and consider favorably local support for collocating a
			 temporary spent nuclear fuel storage facility with facilities intended to
			 develop and implement advanced nuclear fuel cycle technologies.
					(b)Content of
			 agreements(1)If the Secretary
			 determines one or more sites to be suitable in accordance with subsection
			 (a)(2), negotiation of a temporary spent nuclear fuel storage facility
			 agreement shall proceed.
					(2)Any temporary spent nuclear fuel
			 storage agreement shall contain such terms and conditions, including financial,
			 institutional, and such other arrangements as the Secretary and community
			 determine to be reasonable and appropriate.
					(3)Any temporary spent nuclear fuel
			 storage agreement may be amended only with the mutual consent of the parties to
			 the agreement.
					(c)Environmental
			 impact statementExecution of a temporary spent nuclear fuel
			 storage agreement shall not require preparation of an environmental impact
			 statement under section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) or require any environmental review under
			 subparagraph (E) or (F) of section 102(2) of such Act (42 U.S.C. 4332(2)(E),
			 (F)).
				(d)Implementation of
			 Temporary Spent Nuclear fuel Storage Agreements
					(1)In
			 generalAny temporary spent nuclear fuel storage agreement or
			 agreements entered into under this section shall enter into force with respect
			 to the United States if (and only if)—
						(A)the Secretary, at
			 least 60 days before the day on which he or she enters into the temporary spent
			 nuclear fuel storage agreement or agreements notifies the House of
			 Representatives and the Senate of his intention to enter into the agreement or
			 agreements, and promptly thereafter publishes notice of such intention in the
			 Federal Register;
						(B)the Governor of
			 the State or States in which the facility is proposed to be located submits
			 written notice to the Secretary that the Governor supports the temporary spent
			 nuclear fuel storage agreement; and
						(C)after entering
			 into the agreement, the Secretary submits to the House of Representatives and
			 to the Senate a copy of the final text of the agreement, together with—
							(i)a
			 draft of an implementing bill; and
							(ii)a
			 statement of any administrative action proposed to implement the
			 agreement.
							(2)Application of
			 expedited procedures to implementing billsThe provisions of
			 subsection (e) apply to implementing bills submitted with respect to temporary
			 spent nuclear fuel storage agreements entered into and submitted pursuant to
			 this section.
					(e)Expedited
			 procedures for congressional review of temporary spent nuclear fuel storage
			 agreements
					(1)Rules of House
			 of Representative and SenateThe provisions of this subsection
			 are enacted by the Congress—
						(A)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such they are deemed a part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of implementing bills and approval resolutions; and
			 they supersede other rules only to the extent that they are inconsistent
			 therewith; and
						(B)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
						(2)DefinitionsFor
			 purposes of this subsection—
						(A)The term
			 community means any entity of local government appropriate, in
			 terms of legal authority, for negotiating and entering into temporary spent
			 nuclear fuel storage agreements provided for in this section.
						(B)The term
			 implementing bill means only a bill of either House of Congress
			 which is introduced as provided in paragraph (3) with respect to one or more
			 temporary spent nuclear fuel storage agreements and which contain—
							(i)a
			 provision approving such storage agreements;
							(ii)a
			 provision approving the statement of administrative action (if any) proposed to
			 implement such storage agreements;
							(iii)if
			 changes in existing laws or new statutory authority is required to implement
			 such storage agreement or agreements, provisions necessary or appropriate to
			 implement such agreement or agreements either repealing or amending existing
			 laws or providing new statutory authority; and
							(iv)a
			 provision containing revenue measures (if any), by reason of which the bill
			 must originate in the House of Representatives as provided for in paragraph
			 (3).
							(C)The term
			 approval resolution means only a joint resolution of the two
			 Houses of the Congress, the matter after the resolving clause of which is as
			 follows: That the Congress approves the temporary spent nuclear fuel
			 storage agreement between the Secretary of Energy and ___ on ___, the
			 first blank space being filled with the name of the governor involved and the
			 second blank space being filled in with the appropriate date.
						(3)Introduction and
			 referralOn the day on which the temporary spent nuclear fuel
			 storage agreement is submitted to the House of Representatives and the Senate
			 under this section, the implementing bill submitted by the Secretary with
			 respect to such temporary spent nuclear fuel storage agreement shall be
			 introduced (by request) in the House by the majority leader of the House, for
			 himself and the minority leader of the House, or by Members of the House
			 designated by the majority leader and minority leader of the House; and shall
			 be introduced (by request) in the Senate by the majority leader of the Senate,
			 for himself and the minority leader of the Senate, or by Members of the Senate
			 designated by the majority leader and minority leader of the Senate. If either
			 House is not in session on the day on which such temporary spent nuclear fuel
			 storage agreement is submitted, the implementing bill shall be introduced in
			 that House, as provided in the preceding sentence, on the first day thereafter
			 on which that House is in session. Such bills shall be referred by the
			 Presiding Officers of the respective Houses to the appropriate committee, or,
			 in the case of a bill containing provisions within the jurisdiction of two or
			 more committees, jointly to such committees for consideration of those
			 provisions within their respective jurisdictions.
					(4)Amendments
			 prohibitedNo amendment to an implementing bill or approval
			 resolution shall be in order in either the House of Representatives or the
			 Senate; and no motion to suspend the application of this paragraph shall be in
			 order in either House, nor shall it be in order in either House for the
			 Presiding Officer to entertain a request to suspend the application of this
			 paragraph by unanimous consent.
					(5)Period for
			 committee and floor consideration
						(A)Except as provided
			 in subparagraph (B), if the committee or committees of either House to which an
			 implementing bill or approval resolution has been referred have not reported it
			 at the close of the 45th day after its introduction, such committee or
			 committees shall be automatically discharged from further consideration of the
			 bill or resolution and it shall be placed on the appropriate calendar. A vote
			 on final passage of the bill or resolution shall be taken in each House on or
			 before the close of the 15th day after the bill or resolution is reported by
			 the committee or committees of that House to which it was referred, or after
			 such committee or committees have been discharged from further consideration of
			 the bill or resolution. If prior to the passage by one House of an implementing
			 bill or approval resolution of that House, that House receives the same
			 implementing bill or approval resolution from the other House, then—
							(i)the
			 procedure in that House shall be the same as if no implementation bill or
			 approval resolution had been received from the other House, but
							(ii)the
			 vote on final passage shall be on the implementing bill or approval resolution
			 of the other House.
							(B)For purposes of
			 computing a number of days in either House as provided for in subparagraph (A),
			 there shall be excluded any day on which that House is not in session.
						(C)If the implementing
			 bill contains one or more revenue measures—
							(i)the
			 provisions of subparagraph (A) shall not apply; and
							(ii)the
			 Senate shall not take final action on the bill until it is received from the
			 House.
							(6)Floor
			 consideration in the house
						(A)A motion in the
			 House of Representatives to proceed to the consideration of an implementing
			 bill or approval resolution shall be highly privileged and not debatable. An
			 amendment to the motion shall not be in order, nor shall it be in order to move
			 to reconsider the vote by which the motion is agreed to or disagreed to.
						(B)Debate in the
			 House of Representatives on an implementing bill or approval resolution shall
			 be limited to not more than 10 hours, which shall be divided equally between
			 those favoring and those opposing the bill or resolution. A motion further to
			 limit debate shall not be debatable. It shall not be in order to move to
			 recommit an implementing bill or approval resolution or to move to reconsider
			 the vote by which an implementing bill or approval resolution is agreed to or
			 disagreed to.
						(C)Motions to
			 postpone, made in the House of Representatives with respect to the
			 consideration of an implementing bill or approval resolution, and motions to
			 proceed to the consideration of other business, shall be decided without
			 debate. If a motion to proceed to consideration is agreed to, such resolution
			 shall remain unfinished business of House until disposed of.
						(D)All appeals from
			 the decisions of the Chair relating to the application of the Rules of the
			 House of Representatives to the procedure relating to an implementing bill or
			 approval resolution shall be decided without debate.
						(E)Except to the
			 extent specifically provided in the preceding provisions of this paragraph,
			 consideration of an implementing bill or approval resolution shall be governed
			 by the Rules of the House of Representatives applicable to other bills and
			 resolutions in similar circumstances.
						(7)Floor
			 consideration in the senate
						(A)A motion in the
			 Senate to proceed to the consideration of an implementing bill or approval
			 resolution shall be privileged and not debatable. An amendment to the motion
			 shall not be in order, nor shall it be in order to move to reconsider the vote
			 by which the motion is agreed to or disagreed to.
						(B)Debate in the
			 Senate on an implementing bill or approval resolution, and all debatable
			 motions and appeals in connection therewith, shall be limited to not more than
			 10 hours. The time shall be equally divided between, and controlled by, the
			 majority leader and the minority leader or their designees.
						(C)Debate in the
			 Senate on any debatable motion or appeal in connection with an implementing
			 bill or approval resolution shall be limited to not more than 1 hour, to be
			 equally divided between, and controlled by, the mover and the manager of the
			 bill or resolution, except that in the event the manager of the bill or
			 resolution is in favor of any such motion or appeal, the time in opposition
			 thereto shall be controlled by the minority leader or his designee. Such
			 leaders, or either of them, may, from time under their control on the passage
			 of an implementing bill or approval resolution, allot additional time to any
			 Senator during the consideration of any debatable motion or appeal.
						(D)A motion in the
			 Senate to further limit debate is not debatable. A motion to recommit an
			 implementation bill or approval resolution is not in order.
						209.Confidence in
			 availability of waste disposal
				(a)Congressional
			 determinationThe Congress finds that—
					(1)there is
			 reasonable assurance that high-level radioactive waste and spent nuclear fuel
			 generated in reactors licensed by the Nuclear Regulatory Commission in the
			 past, currently, or in the future will be managed in a safe manner without
			 significant environmental impact until capacity for ultimate disposal is
			 available; and
					(2)the Federal
			 Government is responsible and has an established a policy for the ultimate safe
			 and environmentally sound disposal of such high-level radioactive waste and
			 spent nuclear fuel.
					(b)Regulatory
			 considerationNotwithstanding any other provision of law, for the
			 period following the licensed operation of a civilian nuclear power reactor or
			 any facility for the treatment or storage of spent nuclear fuel or high-level
			 radioactive waste, no consideration of the public health and safety, common
			 defense and security, or environmental impacts of the storage of high-level
			 radioactive waste and spent nuclear fuel generated in reactors licensed by the
			 Nuclear Regulatory Commission in the past, currently, or in the future, is
			 required by the Department of Energy or the Nuclear Regulatory Commission in
			 connection with the development, construction, and operation of, or any permit,
			 license, license amendment, or siting approval for, a civilian nuclear power
			 reactor or any facility for the treatment or storage of spent nuclear fuel or
			 high-level radioactive waste. Nothing in this section shall affect the
			 Department of Energy’s and Nuclear Regulatory Commission’s obligation to
			 consider the public health and safety, common defense and security, and
			 environmental impacts of storage during the period of licensed operation of a
			 civilian nuclear power reactor or facility for the treatment or storage of
			 spent nuclear fuel or high-level radioactive waste.
				IIIDrilling
			ATax
			 provisions
				301.Credit for
			 producing fuel from nonconventional sources to apply to gas produced onshore
			 from formations more than 15,000 feet deep
					(a)In
			 generalSubparagraph (B) of
			 section 45K(c)(1) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (i), by striking and at
			 the end of clause (ii) and inserting or, and by inserting after
			 clause (ii) the following new clause:
						
							(iii)an onshore well from a formation more than
				15,000 feet deep,
				and
							.
					(b)Eligible deep
			 gas wellsSection 45K of such Code is amended by adding at the
			 end the following new subsection:
						
							(h)Eligible deep
				gas wellsIn the case of a
				well producing qualified fuel described in subsection (c)(1)(B)(iii)—
								(1)for purposes of subsection (e)(1)(A), such
				well shall be treated as drilled before January 1, 1993, if such well is
				drilled after the date of the enactment of the
				$150 Barrel Energy Extortion Act of
				2008, and
								(2)subsection (e)(2) shall not
				apply.
								.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after the effective date of
			 this Act.
					302.Tax credit for
			 carbon dioxide captured from industrial sources and used in enhanced oil and
			 natural gas recovery
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business credits) is amended by
			 adding at the end the following new section:
						
							45Q.Credit for
				carbon dioxide captured from industrial sources and used as a tertiary
				injectant in enhanced oil and natural gas recovery
								(a)General
				ruleFor purposes of section
				38, the captured carbon dioxide tertiary injectant credit for any taxable year
				is an amount equal to the product of—
									(1)the credit amount,
				and
									(2)the qualified
				carbon dioxide captured from industrial sources and used as a tertiary
				injectant in qualified enhanced oil and natural gas recovery which is
				attributable to the taxpayer.
									(b)Credit
				amountFor purposes of this section—
									(1)In
				generalThe credit amount is $0.75 per 1,000 standard cubic
				feet.
									(2)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2008, there shall be
				substituted for the $0.75 amount under paragraph (1) an amount equal to the
				product of—
										(A)$0.75, multiplied by
										(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2006 for
				1990.
										(c)Qualified carbon
				dioxideFor purposes of this section—
									(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an anthropogenic source that—
										(A)would otherwise be
				released into the atmosphere as industrial emission of greenhouse gas,
										(B)is measurable at
				the source of capture,
										(C)is compressed,
				treated, and transported via pipeline,
										(D)is sold as a
				tertiary injectant in qualified enhanced oil and natural gas recovery,
				and
										(E)is permanently
				sequestered in geological formations as a result of the enhanced oil and
				natural gas recovery process.
										(2)Anthropogenic
				sourceAn anthropogenic
				source of carbon dioxide is an industrial source, including any of the
				following types of plants, and facilities related to such plant—
										(A)a coal and natural gas fired electrical
				generating power station,
										(B)a natural gas processing and treating
				plant,
										(C)an ethanol plant,
										(D)a fertilizer plant, and
										(E)a chemical
				plant.
										(3)Definitions
										(A)Qualified
				enhanced oil and natural gas recoveryThe term qualified
				enhanced oil and natural gas recovery has the meaning given such term by
				section 43(c)(2).
										(B)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
										(d)Other definitions
				and special rulesFor purposes of this section—
									(1)Only carbon
				dioxide captured within the United States taken into
				accountSales shall be taken into account under this section only
				with respect to qualified carbon dioxide of which is within—
										(A)the United States
				(within the meaning of section 638(1)), or
										(B)a possession of
				the United States (within the meaning of section 638(2)).
										(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is re-captured, recycled, and
				re-injected as part of the enhanced oil and natural gas recovery
				process.
									(3)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures, treats, compresses, transports and
				sells the carbon dioxide for use as a tertiary injectant in enhanced oil and
				natural gas recovery, except to the extent provided in regulations prescribed
				by the
				Secretary.
									.
					(b)Conforming
			 amendmentSection 38(b) (relating to general business credit) is
			 amended by striking plus at the end of paragraph (32), by
			 striking the period at the end of paragraph (33) and inserting ,
			 plus, and by adding at the end of following new paragraph:
						
							(34)the captured carbon dioxide tertiary
				injectant credit determined under section
				45P(a).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 (relating to other credits) is amended by adding at
			 the end the following new section:
						
							
								Sec. 45Q. Credit for carbon dioxide captured from industrial
				sources and used as a tertiary injectant in enhanced oil and natural gas
				recovery.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the effective date of this Act.
					BTermination of
			 congressional moratoria on oil and gas development on the outer Continental
			 Shelf
				311.Termination of
			 laws prohibiting expenditures for oil and natural gas leasing and preleasing
			 activities regarding areas of the outer continental shelfAll provisions of existing Federal law
			 prohibiting the spending of appropriated funds to conduct oil and natural gas
			 leasing and preleasing activities for any area of the Outer Continental Shelf
			 shall have no force or effect.
				COil and gas
			 development on the Coastal Plain of Alaska
				321.Short
			 titleThis subtitle may be
			 cited as the American-Made Energy and
			 Good Jobs Act.
				322.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
					323.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this Act that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the effective date of this Act. The Secretary shall only consider
			 public comments that specifically address the Secretary’s preferred action and
			 that are filed within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, subsistence resources,
			 and environment of the Coastal Plain, by no later than 15 months after the
			 effective date of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						324.Lease
			 sales
					(a)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle within 22 months after the effective date of
			 this Act; and
						(2)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						325.Grant of leases
			 by the Secretary
					(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 324 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					326.Lease terms and
			 conditionsAn oil or gas lease
			 issued pursuant to this subtitle shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(3)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(4)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(5)include
			 requirements and restrictions to provide for reasonable protection of fish and
			 wildlife, their habitat, subsistence resources, and the environment as
			 determined by the Secretary;
					(6)prohibit the
			 export of oil produced under the lease; and
					(7)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
					327.Coastal plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 323, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
						(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(4)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(5)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(6)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(7)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(8)Consolidation of
			 facility siting.
						(9)Appropriate
			 prohibitions or restrictions on use of explosives.
						(10)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(11)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(12)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(13)Fuel storage and
			 oil spill contingency planning.
						(14)Research,
			 monitoring, and reporting requirements.
						(15)Field crew
			 environmental briefings.
						(16)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(17)Compliance with
			 applicable air and water quality standards.
						(18)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(19)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(20)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to public
			 landsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						328.Expedited
			 judicial review
					(a)Filing of
			 complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this Act or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States Court of Appeals for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					329.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)25 percent shall
			 be paid to the State of Alaska; and
						(2)except as provided
			 in section 332(d), the balance shall be deposited into the Treasury as
			 miscellaneous receipts.
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					330.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 323(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
					331.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					332.Local
			 government impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this Act, as determined by the Secretary,
			 shall be eligible for financial assistance under this section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the north slope borough, in the City of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
					IVEffective
			 date
			401.Effective
			 dateTitles I through IV of
			 this Act and the amendments made by this Act shall take effect on the first day
			 after the date of the enactment of this Act on which the spot price for West
			 Texas Intermediate (WTI-Cushing) crude oil is equal to or greater than $150 per
			 barrel, as determined by the Energy Information Administration, Department of
			 Energy.
			
